DISSENTING OPINION
Garrett, Judge:
I feel that the judgment of the United States Customs Court should be reversed.
During the trial of this case the following statement was made by counsel for the Government:
Mr. FitzGibbon. The Government is willing to concede tobacco in question was grown on the Island of Samos, and Samos, is part of the political structure of the country of Greece and that the merchandise was marked with the word “Samos” on it. However, we are not willing to concede everybody that buys tobacco knows Samos is an island or a part of Greece, or that every tobacco from Samos is only used for cigarettes.
*98Under my view of the case, the concession that the tobacco was grown upon the Island of Samos is all-important. The further concession that Samos is a part of the political structure of the country of Greece would not of itself be controlling, even under my view, because, as I shall endeavor to point out, much may depend upon just what "part” it is. This I say because of the expression in the opinion written by Judge Bland and concurred in by the presiding judge relative to “a single article produced in an obscure hamlet in Germany * * *.” Also, I may say that counsel's refusal to concede that “everybody that buys tobacco knows Samos is an island or a part of Greece, or that every tobacco from Samos is only used for cigarettes," and a failure on part of appellant to prove such do not, in my opinion, affect the real issue here, which is, whether, under a proper construction of section 304 of the Tariff Act of 1930, “Samos” was sufficient to “indicate the country of origin” of the tobacco.
There are two theories, under either of which, it seems to me, appellant is entitled to prevail.
First, in view of the relationship of Samos to Greece, I am of opinion that, even treating Greece broadly as the country of origin, the mark “Samos” was sufficient to indicate such country.
Second, in view of the governmental structure of Samos, it may itself very well be regarded as a country within the meaning of the marldng statute.
We do not have to look further than the “Pronouncing Gazetteer” of Webster's New International Dictionary to learn that Samos is a “nome of Greece.” The same authority defines “nome” as “A province of modern Greece or of ancient Egypt; a nomarchy,” and defines “nomarchy” as “A province of the modern kingdom of Greece; a nome.”
In the Encyclopaedia Britannica article, from which the opinion by Judge Bland quotes, is found the following:
During the Greek War of Independence [1821-1833] Samos bore a conspicuous-part, and it was in the strait between the island and Mt. Mycale that Canaria blew up a Turkish frigate, in the presence of the army assembled for invasion. The enterprise was abandoned and Samos held its own to the end of the war. On the conclusion of peace the island was, indeed, again handed over to the-Turks, but since 1835 held an exceptionally advantageous position, being in fact self-governed, though tributary to the Turkish empire, and ruled by a Greek governor nominated by the Porte, who had the title of “Prince of Samos,” and was supported and controlled by a Greek council and assembly. The prosperity of the island bore witness to the wisdom of this arrangement, but did not prevent, annexation to Greece when the political situation allowed it.
The Encyclopaedia Britannica also informs us that the capital of Samos is Yathy. So, from standard authorities the island seems to-be practically a self-governing nome, having a capital, a governor, a. *99council and an assembly. Except perhaps as to size, wbat more have many of the units of the British Empire, the names of which units stamped upon merchandise would, I apprehend, be held without hesitation sufficient to meet the statutory marking requirement?
That Samos was affiliated with Greece in a governmental sense, of course, was known to the Collector of Customs when he issued the order to have the bales of tobacco marked “Greece.” Otherwise, how could he have determined that Greece was the “country of origin”? It is not inappropriate to say that the consular invoice of the merchandise is marked “Dated at Vathy-Samos, Greece, this 24th day of December 1933,” and I find nothing in the record upon which to base a conclusion that the merchandise was ever in what, for lack of a better term, may be referred to as the Grecian mainland.
I confess with some reluctance, admitting the fault probably to be mine, that I do not quite understand the theory upon which the decision as expressed in the opinion by Judge Bland is predicated. The opinion concedes that there may be “certain countries baying possessions or dependencies, the names of which, if placed upon imported goods would indicate clearly the country of origin.” It is also agreed that “the law does not require that the importation be marked with the name of the country in which the goods originate,” and the distinction between section 304 (the general marking statute) and other specific sections, which do require that the name of the country be stamped upon certain goods, is pointed out. Nevertheless it is held that the instant merchandise did require the name “Greece” to be stamped upon the burlap covering, and that the name “Samos” was not sufficient to indicate the country of origin, although the island was conceded by Government counsel do be the place where the tobacco was actually grown.
The opinion does suggest that Congress, by using the term “indicate,” did not mean that all that was necessary to be done was to “hint” at the country of origin. I quite agree with the suggestion. It is supported by both authority and reason, but marking the tobacco here involved “Samos” to my mind was much more than a hint.
The opinion further says:
It is our view that the importer of merchandise, upon which the name of the country of origin is not placed, has not sufficiently indicated the country of origin of his goods, if in order to determine whether he has complied with the statute it is necessary and indispensable to consult geographies, maps, encyclopaedias, or histories. It is presumed that both the exporter and the importer know the country of the origin of their goods. It is no greater burden for them to cause to be placed upon the importation the name of the country of origin or some other term which will definitely indicate that country, than to have placed thereon a term which does not adequately do so. To require less certainty in marking than we have herein suggested would be to invite subterfuge and deceit and a lack of compliance with that which Congress regarded as important.
*100I am unable to subscribe to what I understand to be the full purport of the foregoing declaration. It seems to me clearly to make the issue determinable upon the extent of the general public’s geographical and historical knowledge. This I do not believe constitutes the true test contemplated by the statute. As has been indicated, the real political status of Samos may be learned by reference to only two pages of Webster’s New International Dictionary. This requires no herculean efforts, mental or other. Were we forbidden to utilize dictionaries and encyclopaedias, it would be well-nigh impossible properly to prepare many of the opinions of this court.
It is noted particularly that the opinion in the paragraph last quoted above refers to “* * * the name of the country of origin or some other term which will definitely indicate that country.” [Italics mine.] I think “Samos” is “some other term” which definitely indicates the country of origin in this case.
This, I would emphasize, is due to the known, or readily ascertainable, status of Samos. I am not of the opinion that the name of some “obscure hamlet,” that is (as “hamlet” is defined by Webster) “a little cluster of houses in the country,” stamped upon the merchandise would be a sufficient marking. A correct sense of proportion must be observed, but I regard Samos as being more than an obscure hamlet.
Insofar as inviting “subterfuge and deceit” is concerned, I am unable to see where such would be invited by using the name of the territory on which the product actually grew. In any event, there is no claim of any subterfuge or deceit in the instant case.
So far my discussion has related to the first theory stated near the beginning of this opinion.
I turn now to the second theory, viz., that, in the sense of the statute, Samos by itself properly may be classed as a “country.”
Neither the opinion by Judge Bland nor that by Judge Lenroot discusses the meaning of “country” as used in the statute. It seems clear, however, that they do not construe the term as being synonymous with a sovereignty. It seems to me that the issue before us renders it not only proper but necessary to consider the meaning of the term, and here again we may turn to Webster for aid. One of the definitions of “country” given by this authority is:
The territory of a nation; a state, whether independent or not, that is distinct as to name and the character, language, institutions, or historical memories of its people * * *. [Italics mine.]
Enough already has been quoted from the Encyclopaedia Britannica to indicate that the Island of Samos, while now affiliated with Greece (not, as I understand it, as a “possession,” but as a coordinate self-governing unit of the latter) has a distinct name and a distinct history. *101Further quotation might be made from the same authority showing a distinct political, cultural and commercial history extending back to the Eleventh Century B. C. During the far greater part of thirty centuries it has been autonomous. That its political status is fully recognized by our Government is evidenced by the presence at its capital city of a United States vice consul. Small in area though it be, I regard it as a country within the meaning of that term as used in section 304 of the Tariff Act of 1930.
Under the view which I take of the case, I do not deem it necessary to a decision that the questions relating to certain evidence on behalf of importer be considered. I regard the facts of which the court may, and should, take judicial notice sufficient to require sustaining the protest.
Hatfield, Judge, concurs-in the foregoing dissenting opinion.